Sanders, C. J.,
concurring:
I concur.
If I clearly interpret the position of counsel for appellant on this branch of his appeal, it is their contention that the ruling of the judge presiding in department No. 1 of the lower court on respondent’s motion to quash or dismiss the action, being predicated entirely upon the records, proceedings, orders, and judgment of the West Virginia courts expressly referred to and made a part of the motions, was so conclusive as to furnish a bar to another and further discussion of the questions, and therefore the judge presiding in department No. 2 was without jurisdiction, power, or authority to entertain the motion to render judgment on the pleadings involving the same subject-matter as the motions to quash or dismiss. There is no doubt that upon reason and policy judges in different departments of the same court, established solely for the convenient dispatch of business, cannot rightfully examine and reverse each other’s decisions on questions based on the same state of facts. To permit such clashing and intrusive interference of judges of concurrent jurisdiction would be disastrous to the regular, orderly, and convenient administration of justice. But I cannot assent to the proposition that the decision of the motions to quash or dismiss ousted the judge presiding in department No. 2 of jurisdiction to entertain and dispose of the motion for judgment on the pleadings upon the principle of res ad judicata or comity. ' Upon authority it *293seems to me that the decision of the judge in department No. 1 was not decisive of the question raised by the motion for judgment on the pleadings. The motions to quash the summons, its service, and to dismiss the action were summary in their nature, and the decision thereon had no quality of a judgment or final order. Where the decision is rendered on a mere motion or a summary application, the parties are at liberty to raise the main issue again in any other form they choose. Bigelow on Estoppel, par. 3, p. 52. The Supreme Court of the United States, speaking to the subject in Denny v. Bennett, 128 U. S. 489, 9 Sup. Ct. 134, 32 L. Ed. 491, affirming Bennett v. Denny, 33 Minn. 530, 24 N. W. 193, approves this statement of the practice:
“It was merely a decision of a motion or summary application, which is not to be regarded in the light of res ad judicata, or as so far conclusive upon the parties as to prevent their drawing the same matters in question again in the more regular form of an action.”
Aided by the opinion of the judge in department No. 1, it is clear that his ruling on the motions was not predicated upon any decision of the respondent’s right to plead as a bar to the action a judgment in personam rendered in her suit for maintenance in the circuit court of Cabell County, W. Va., wherein her alleged cruelties (set up as grounds for divorce in the present action) were directly put in issue and necessary to be' passed upon in rendering judgment in favor of the wife.